Citation Nr: 0602004	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  99-23 369	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for major motor 
seizures, currently evaluated as 40 percent disabling.

2.  Entitlement to an effective date prior to September 30, 
1998, for an award of a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from January 1974 until August 
1974.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from January 1978 and April 2002 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Louis, Missouri.

Increased rating - Seizures

Historically, the veteran was first awarded service 
connection for major motor seizures in a January 1975 rating 
action.  A 30 percent evaluation was assigned, effective 
September 1974.  A March 1975 rating decision increased his 
disability rating to 50 percent disabling, also effective 
September 1974.  Next, in January 1978, the veteran's 
disability evaluation was decreased to 10 percent, effective 
from April 1977.  While the veteran submitted a notice of 
disagreement later that month, no statement of the case was 
issued in response.  Instead, a July 1978 rating action 
established a 40 percent rating for seizures, effective April 
1977.  An August 1978 letter from the RO indicated that the 
40 percent award represented a complete grant of benefits 
sought on appeal.

More recently, in July 1999, the veteran raised a claim of 
entitlement to a higher rating for his service-connected 
seizure disability.  The claim was denied by the RO in 
October 1999.  An appeal followed, and the matter came before 
the Board in February 2001.  At that time, the Board observed 
that no statement of the case was ever issued following the 
veteran's notice of disagreement in 1978.  Moreover, the 
Board noted that the veteran was presumed to be seeking the 
maximum benefits attainable from his claim, thus invalidating 
the August 1978 RO letter proclaiming the July 1978 increase 
to constitute a complete grant of benefits sought.  For these 
reasons, the Board held that the rating period for 
consideration reverted back to 1978.  Thus, the issue was 
remanded to the RO for issuance of a supplemental statement 
of the case reflecting consideration of the appeal since 
1978.  Such supplemental statement of the case was issued in 
April 2002 and the matter returned to the Board in August 
2002.  At that time, the Board found the April 2002 
supplemental statement of the case to be inadequate.  
Specifically, it was noted that the April 2002 supplemental 
statement of the case referred only to the most recent 
evidence of record, when, as previously explained, the rating 
period on appeal dated back to 1978.  The RO then issued 
another supplemental statement of the case in October 2002.  
The matter again returned to the Board in February 2003.  At 
that time, an increased rating for major motor seizures was 
denied.  

The veteran appealed the Board's February 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2003 Order, the Court vacated the 
February 2003 Board decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).  In so doing, the Court 
noted that the Board had not adequately discussed whether VA 
had satisfied its duty to notify the veteran as to the 
evidence needed to substantiate his claim.  

In December 2004, the Board remanded the issue back to the RO 
for additional development of the evidence.  

Earlier Effective Date - TDIU

Historically, an award of TDIU was granted in an April 2002 
rating action.  The effective date of such award was deemed 
to be September 30, 1998, the date on which the claim 
requesting such benefit was received.  

The veteran disagreed with the effective date assigned in the 
April 2002 decision and initiated an appeal in May 2002.  A 
statement of the case was issued in February 2004 and the 
appeal was perfected with the submission of a VA Form 9 later 
that month.  The matter came before the Board in December 
2004, at which time the claim of entitlement to an earlier 
effective date for a grant of TDIU was denied.

The veteran appealed the Board's December 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a September 2005 Order, the Court vacated the 
December 2004 Board decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).  In so doing, the Court 
observed that relevant medical records had not been 
considered by either the RO or the Board in denying the 
veteran's appeal.

Merged Appeal

The two issues currently before the Board were previously 
given separate docket numbers, and addressed in separate 
decisions of the Board, in an effort to avoid any confusion 
that might have arisen from the fact that, initially, only 
the Board's February 2003 denial of the increased rating 
issue had been appealed to the Court.  Subsequently, the 
Board's December 2004 denial of the veteran's claim for an 
earlier effective date for the award of TDIU was also 
appealed to the Court, and this issue has been merged with 
the increased rating issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file and finds that further 
development is required prior to adjudication of the 
veteran's appeal.  First, VA has not fulfilled its duty to 
notify the veteran of the types of evidence necessary to 
substantiate his claims.  In this vein, it is noted that the 
claims file contains one VCAA notice letter dated in August 
2001.  Such letter does not discuss the elements of an 
increased rating claim, or a claim for an earlier effective 
date for the award of TDIU.  Moreover, the August 2001 letter 
also fails to apprise the veteran of the division of 
responsibility between VA and a claimant in obtaining 
additional evidence, as required under Quartuccio.  For these 
reasons, additional notice is necessary in the present case.

A review of the record demonstrates that further development 
is also required in order for VA to satisfy its duty to 
assist under the VCAA.  This becomes evident upon a reading 
of the August 2005 Joint Motion.  While the Joint Motion 
pertained only to the veteran's TDIU claim, the observations 
raised in that document nevertheless underscore the need for 
development also as to the increased rating issue on appeal 
in the instant decision.  Indeed, the August 2005 Joint 
Motion noted the apparent failure to obtain, or account for 
the absence of, various medical records identified by the 
veteran.  Specifically, it was noted that the veteran, in 
correspondence dated in May 2002, requested that VA obtain 
his complete medical records from VA facilities in St. Louis 
(Grand Boulevard), Poplar Bluff and Cape Girardeau, Missouri.  
He also indicated his belief that he had participated in a VA 
Vocational Rehabilitation Program.  

Following a review of the claims folder, no records from the 
VAMC in Cape Girardeau, Missouri, have been identified.  
Likewise, no documents associated with vocational 
rehabilitation have been located.  Moreover, there is no 
indication in the record that the RO undertook reasonable 
efforts to obtain such documents.  It is also unclear as to 
whether complete medical records, at least dated from 
September 30, 1997, from VA facilities in St. Louis (Grand 
Boulevard), and Poplar Bluff, have been obtained.  As such, 
additional development is required in order for VA to fulfill 
its obligations under the VCAA.  

In reaching the above determination, the Board does 
acknowledge that, per the December 2004 remand on the 
increased rating claim, the veteran was instructed to 
identify names, addresses and dates of treatment for all 
medical providers from whom he has received treatment for 
major motor seizures.  The veteran did not respond to that 
request.  In this vein, the Board does note that the duty to 
assist "is not always a one-way street" and that, "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), at 193.  Nevertheless, 
because the outstanding VA records had already been 
identified by the veteran in his May 2002 correspondence, his 
failure to respond to the December 2004 remand request does 
not absolve VA's duty to assist here.  Indeed, the VA 
facilities potentially holding pertinent medical evidence 
have been appropriately identified and therefore reasonable 
efforts must be undertaken to procure such records.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005), 38 C.F.R. § 3.159, and any 
other applicable legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
each claim and inform him of which 
information and evidence, if any, that he 
is to provide and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  The veteran should 
also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  

2.  Contact the VAMC's in Cape Girardeau, 
Poplar Bluff, and St. Louis (Grand 
Boulevard) Missouri, and request all 
records pertaining to the veteran, to 
include records dated from September 30, 
1997, not already of record.  If no 
records are located, then the claims file 
must indicate this fact.  

3.  Obtain and associate with the claims 
file the veteran's VA vocational 
rehabilitation training folder.  If no 
such folder is found, the claims file 
must indicate this fact.  

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002& Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

